263 Ga. 569 (1993)
438 S.E.2d 89
IN THE MATTER OF IVAN H. NATHAN.
S93Y1424.
Supreme Court of Georgia.
Decided November 22, 1993.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Ivan H. Nathan has petitioned for voluntary suspension of his license to practice law pending appeal. He admits that he was convicted in federal court of four felony counts involving conspiracy, filing a cash transaction report with material omissions or misstatements, and engaging in monetary transactions and property derived from specified unlawful activity. He further admits that his convictions constitute a violation of Standard 66 of State Bar Rule 4-102 (d). The special master recommends that we accept Nathan's petition and suspend his license to practice law pending termination of the appeal of his conviction. We adopt the special master's recommendation and grant the petition for voluntary suspension pending appeal.
All the Justices concur; Hunt, P. J., not participating.